DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 10/24/2022, for a Request for Continued Examination (RCE), is acceptable and a RCE has been established.  An action on the RCE follows.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 27 have been fully considered but are not persuasive.
Applicant’s argument: “Su fails to teach or suggest the above recited feature of the independent claims… Su fails to teach or suggest that the signal is “resampled,” as now recited in the independent claim. Su’s teaching of bandpass filtering the received signal… does not teach or suggest that the received signal is “resampled” as now recited in the independent claims.
Examiner’s response: the amended independent claims now require: 
generating a re-sampled signal from the received modulated wireless signal based on the estimated frequency and the estimated bandwidth of the wireless signal; and
classifying the received wireless signal using a modulation classifier to a modulation scheme based on the resampled signal.
As previously applied, Su discloses modifying the received signal with bandpass filter 67 based on the center frequency and bandwidth estimation (col. 11, ll. 10-16), and classifying the modified signal with max likelihood algorithm 78 estimates most likely modulation scheme based on processed signal from blocks 71-77 which is based on the output of band-pass filter 67, Fig. 7a/b col. 11, ll. 33-37).
However, Su also discloses the output of bandpass filter 67 is re-sampled by resampling block 70 (Fig. 7a), the resampled signal 71 being forwarded to elements 72-78 in Fig. 7B, culminating in block 78 which performs the modulation classification, as described above.
The resampling output 71 is generated based on the bandpass filter output which is based on the estimated center frequency and bandwidth of the wireless signal. Therefore, the resampling output 71 is also based on the estimated center frequency and bandwidth.
The applied prior art of Su (US 8,755,469) properly discloses everything recited in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 8,755,469).
Regarding claims 1 and 27, Su discloses a method for classifying a modulation scheme of a wireless signal, comprising:
receiving a modulated wireless signal (antennas, sensors and signal fusion sensor 14, Fig. 2, col. 6, ll. 23-30, 45-47, wireless communication network, col. 10, ll. 54-57; the classification device is for classifying digital signals included PSK and QAM modulation schemes, i.e. received signals are modulated, Fig. 7, col. 10, ll. 60-64);
estimating a center frequency of the wireless signal (means for center frequency estimation 64, Fig. 7a); 
estimating a bandwidth of the wireless signal (means for bandwidth estimation 65, Fig. 7a); 
generating a modified signal from the wireless signal based on the estimated center frequency and the estimated bandwidth of the wireless signal (band-pass filter 67 based on center frequency and bandwidth estimation, col. 11, ll. 10-16); and
classifying the received wireless signal using a modulation classifier to a modulation scheme based on the modified signal (max likelihood algorithm 78 estimates most likely modulation scheme based on processed signal from blocks 72-77 which is based on the output of band pass filter 67, Fig. 7a/b, col. 11, ll. 33-37).

Regarding claim 11, Su further discloses determining a symbol rate and an oversampling rate of the wireless signal, and wherein the oversampling rate is determined based on the symbol rate (symbol rate estimation 69, re-sampling 70 to an integer number of samples per symbol, including integers 2 and greater, which is an “oversampling rate”, Fig. 7A, col. 11, ll. 16-22).

Regarding claim 26, Su further discloses the modulation scheme comprises one or more modulation types including frequency modulation (FM), phase modulation (PM), frequency-shift keying (FSK), phase-shift keying (PSK), or minimum-shift keying (MSK) (PSK and QAM modulation schemes, col. 11, ll. 60-64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of Li et al. (US 2018/0115348, hereinafter “Li”).
Regarding claim 2, Su discloses everything applied to claim 1 above, but does not expressly disclose estimating the center frequency of the wireless signal comprises generating a power spectrum and estimating the center frequency based on the generated power spectrum.
Li discloses center frequencies may be estimated by determining where each power spectrum 300/500 intersects with lines 400/600, Figs. 4 and 6 (para. 0035).
Because both Su and Li disclose communication schemes which estimate received signal properties including signal bandwidth, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one center frequency estimation scheme for the other for, the predictable result of using the FFT spectrum frequency estimation process of Li in the method/system of Su.

Regarding claim 7, Su discloses everything applied to claim 1 above, but does not expressly disclose determining the bandwidth of the wireless signal comprises generating a power spectrum and estimating the bandwidth based on the generated power spectrum.
Li discloses a process for detecting types and band of signals which receives signals, determines a wideband FFT spectrum of the signals, and determines the average FFT spectrum identifies a bandwidth of signals present in the averaged FFT spectra (Fig. 2, steps 202-208, pages 2-3, para. 0019, 0020, 0025, 0028, 0030, see also para. 0036, Figs. 4 and 6).
Because both Su and Li disclose communication schemes which estimate received signal properties including signal bandwidth, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one bandwidth estimation scheme for the other for, the predictable result of using the FFT spectrum bandwidth estimation process of Li in the method/system of Su.

Regarding claim 8, Li further discloses estimating the bandwidth comprises applying a Fourier transform estimation process (determine a wideband FFT spectrum of received signals, see step 204, Fig. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of “Li”(US 2018/0115348), as applied to claim 2 above, and further in view of Scott et al. (US 6,535,549, hereinafter “Scott”).
Regarding claim 3, Su discloses everything applied to claim 2 above, but does not expressly disclose estimating the center frequency comprises applying a Costas loop estimation process.
It is well known in the art that Costas loops are used to track the carrier frequency (as evidenced by Scott (col. 1, ll. 48-57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the method/system of Su to specify the use of a Costas loop to track the carrier frequency, since this well-known implementation in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of “Li”(US 2018/0115348), as applied to claim 2 above, and further in view of Lee et al. (US 2017/0293023).
Regarding claim 5, Su and Li disclose everything applied to claim 2 above, but do not expressly disclose estimating the center frequency comprises applying an autoregressive model estimation process.
Lee et al. discloses a estimating a center frequency using an autoregressive model (para. 0041).
Because both Lee  et al. and the combination of Su and Li disclose center frequency estimation, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one center frequency estimation scheme for another, for the predictable result of using an autoregressive model to estimate a center frequency.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of “Li”(US 2018/0115348), as applied to claim 7 above, and further in view of Levitt (US 2015/0303953).
Regarding claim 9, Su and Li disclose everything applied to claim 7 above, and Li further disclose estimating the bandwidth comprises applying a Fourier transform estimation process (FFT spectrum, step 204, Fig. 2), but Su and Li do not expressly disclose a wavelet transform estimation process.
Levitt discloses a spectrum representation can be obtained using Fourier transforms and wavelet transforms (para. 0085). Thus, Levitt suggests using Fourier or wavelet based transforms.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute a wavelet transform in place of the Fourier transform used in Li to obtain a spectrum representation, since Levitt suggests the use of either Fourier or wavelet transforms.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of Karabinis (US 2016/0157146).
Regarding claim 9, Su disclose everything applied to claim 11 above, but does not expressly disclose a determining the symbol rate comprises performing a cyclic power spectrum analysis.
Karabinis discloses signal detection/identification based on cyclic spectral analysis is advantageous over energy detection since a cyclic feature (symbol rate) may be discretely distributed and thus have non-overlapping and distinguishing features in terms of a cyclic characteristic (para. 0215).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to implement the cyclic spectral analysis of Karabinis to obtain the symbol rate, since Karabinis discloses it advantageously provide additional information about non-overlapping and distinguishing features in terms of cyclic characteristic.

10.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of  Moshirian et al. (NPL, “Blind Channel Equalization.” arXiv, 2012, hereinafter “Moshirian”).
Regarding claim 15, Su discloses everything applied to claim 1, and further discloses performing channel equalization 75 on the band pass filtered signal (Fig. 7B), but does not expressly disclose generating the modified signal from the wireless signal comprises performing blind equalization, and wherein the blind equalization is performed in an iterative manner to estimate a plurality of equalization weights for a plurality of corresponding equalization taps.
Moshirian discloses blind channel equalization in which an initial weight vector coefficients are set to zero and are updated each iteration (page 2, CMA, left column, up to section B; and LMS algorithm, Section B.). Moshirian further discloses blind channel equalization is used whenever there is no knowledge of coming data (section IV, conclusion).
Su further discloses modulation classification of an unknown signal, including channel equalization (col. 2, ll. 54-65, and channel equalization 75, Fig. 7B).
Because both Moshirian and Su disclose performing channel equalization for unknown signals, it would have been obvious to one of ordinary skill, at the time the application was filed, to substitute one channel equalization scheme for another, for the predictable result of implementing the iterative blind channel equalization of Moshirian in the system/method of Su.


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of Zheng et al. (US 2019/0068294, hereinafter “Zheng”).
Regarding claim 23, Su discloses everything applied to claim 1 above, but does not expressly disclose the wireless signal comprises an underwater acoustic signal.
Su does disclose classifying signals, and then global decisions regarding the signals can be made such as using spectrum monitoring to detect unused spectrum, identifying primary users and adversaries, interference (col. 20, ll. 28-37), and classifying signals including PSK and QAM modulations (col.10, ll. 60-64).
However, Zheng discloses a method of underwater communication using an acoustic channel using an acoustic receiver that performs equalization and demodulation for signals including PSK and QAM modulations (page 10, claim 1, and para. 0064).
Because both Zheng and Su are essentially receivers with capabilities to detect PSK and QAM type modulation signals, it would have been obvious to one of ordinary skill in the art, to combine the functionality of Su and Zheng for the predictable result of implementing an acoustic receiver that processes the received underwater acoustic signals with the modulation classification process of Su.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (US 8,755,469) in view of Bose et al. (US 8,295,341, hereinafter “Bose” – cited in IDS).
Regarding claims 24-25, Su discloses everything applied to claim 1, but does not expressly disclose the modulation classifier comprises a supervised classifier comprising a neutral networks classifier.
Bose discloses a similar receiver with modulation detection using neural network 900 (Fig. 9, neural network 900 is “trained”, col. 10, ll. 8-10; in the specification of the present application, para. 0060, indicates that in the context of classifiers, “supervised” is synonymous to “trained”).
Because both Su and Bose disclose receivers with modulation detectors/classifiers, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one modulation classifier with another, for the predictable result of implementing the trained/supervised neural network classifier in the system of Su.

Allowable Subject Matter
Claims 4, 6, 10, 13-14, 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/3/2022